Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Randolph Treece on 02/22/21.

The application has been amended as follows: 

1.	(Currently Amended) A non-invasive method of determining human muscle tissue quality, comprising: 
	receiving at least one ultrasound scan image of at least a portion of a skin layer as disposed above one or more additional tissue layers, the skin layer defining a horizontal axis and the ultrasound scan image provided by a plurality of black, gray, and white pixels; 
	blurring the plurality of black, gray, and white pixels of the ultrasound scan image; 

	morphing the elements of the binary image to produce a morphed binary image, by: 
		removing first structural elements having a first size below a threshold; and 
		connecting second structural elements having a second size above the threshold; 
	distinguishing muscle tissue; and
	determining [[the]] a human muscle tissue quality by evaluating a ratio of black to white pixels; wherein:
the morphed binary image comprises: 
	a topmost band of contiguous white pixels extending across the morphed binary image; 
	a middle band of contiguous black pixels extending across the morphed binary image and adjacent the topmost band; and
	a bottom band of contiguous white pixels extending across the morphed binary image and adjacent the middle band of contiguous black pixels; 
the topmost, middle, and bottom bands extend 
muscle tissue 

9. 	(Currently Amended) A non-invasive method of determining human muscle tissue quality, comprising: 
	providing an ultrasound device having a movable transducer, the transducer configured to operate in a high frequency range; 
	selecting a target area of a subject; 
	adjusting the ultrasound device for a depth of scan appropriate for a selected target area; 

	scanning the selected target area by processing ultrasound reflection received by the transducer to provide at least a partial scan image of the selected target area, the partial scan image provided by a plurality of pixels; 
	blurring the pixels of the partial scan image; 
	thresholding the blurred pixels of the partial scan image to provide a binary image having a plurality of black and white elements; 
	morphing the elements of the binary image with morphological functions to produce a morphed binary image, the morphological functions comprising: 
		removing white holes from the black elements; and
		removing black holes from the white elements; 
	distinguishing muscle tissue 
	evaluating a ratio of black pixels within the black elements to white pixels within the white elements; and 
	determining [[the]] a human muscle tissue quality; wherein: 
		the morphed binary image comprises a continuous black band of contiguous black pixels extending across the morphed binary image between upper and lower continuous white boundaries formed of contiguous white pixels; and
		the muscle tissue corresponds to a middle black band between the upper and lower continuous white boundaries.

15.	(Currently Amended) The method of claim 9, wherein the method is of a subject's body. 

16.	(Currently Amended) A non-invasive method of determining intramuscular fat of a muscle, comprising: 

	blurring the plurality of black, gray, and white pixels of the ultrasound scan image; 
	thresholding the plurality of black, gray, and white pixels of the ultrasound scan image to provide a binary image having a plurality of black pixels and white pixels; 
	morphing the pixels of the binary image to remove small structural elements and connect large structural elements, thereby producing a morphed binary image having a band of contiguous black pixels positioned between two bands of contiguous white pixels;
	distinguishing muscle tissue from fat tissue by identifying: 
		the muscle tissue as a first element composed of the band of contiguous black pixels having a first range of values and extending across an entirety of the morphed binary image; and 
		the fat tissue as a second element composed of the two bands of contiguous white pixels having a second range of values, each of the two bands of contiguous white pixels extending across an entirety of the morphed binary image; and 
	determining the intramuscular fat content of the muscle tissue by evaluating a ratio of black to white pixels. 

21.	(Currently Amended) A non-invasive method of determining a muscle tissue quality, comprising: 
	receiving at least one ultrasound scan image via an input/receiving routine operates to receive an ultrasound scan image of at least a portion of a skin layer as disposed above one or more additional tissue layers, the skin layer defining a horizontal axis and the ultrasound scan image provided by a plurality of black, gray, and white pixels; 
operates to horizontally blur the pixels of the ultrasound scan image; 
	thresholding the plurality of blurred black, blurred gray, and blurred white pixels of the ultrasound scan image via a thresholding routine operates to provide a binary image having a plurality of elements, set the elements being black elements or white elements; 
	morphing the elements of the binary image via a morphing routine operates to produce a morphed binary image, by: 
		removing structural elements having a size below a threshold; and 
		connecting large structural elements; 
	distinguishing muscle tissue via a distinguishing routine operates to: 
		distinguish muscle tissue 
		determine percent intramuscular fat;
	determining a muscle tissue quality via a routine operates to evaluate a ratio of black to white pixels; and
	outputting one or more of [[the]] a muscle tissue quality or the percent intramuscular fat via an outputting routine operates to output one or more of the muscle tissue quality or the percent intramuscular fat, wherein:
the morphed binary image comprises: 
	an upper band of contiguous white pixels extending across an entirety of the morphed binary image; 
	a middle band of contiguous black pixels adjacent the upper band and extending across an entirety of the morphed binary image; and
	a bottom band of contiguous white pixels adjacent the middle band and extending across an entirety of the morphed binary image; 
the upper, middle, and bottom bands extend 
muscle tissue 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: amendment to the claims overcome the rejection and applicant argues it would not have been obvious to one of ordinary skill in the art to combine the references to perform morphing to create images with black and white bands of muscle and fat is persuasive. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793